        Case 3:20-cv-08100-MTM Document 16 Filed 11/10/20 Page 1 of 10



  1    WO
  2
  3

  4
  5
  6                        IN THE UNITED STATES DISTRICT COURT
  7                                 FOR THE DISTRICT OF ARIZONA
  8
  9     Mark Barbee,                                       No. CV-20-08100-PCT-MTM
 10                    Plaintiff,                          ORDER GRANTING
                                                           DEFAULT JUDGMENT
 11     v.
 12     DNSPWR2 LLC, et al.,
 13                    Defendants.
 14
 15          Pending before the Court is Plaintiffs Motion for Default Judgment (doc. 15), filed
 16    May 28, 2020. Plaintiff seeks a default judgment against Defendants for alleged violations
 17    of the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 ("FLSA") generally, and for
· 18   violations of 29 U.S.C. § 203(m)(2)(B) specifically. Plaintiff seeks an award of $5,000.00
 19    in actual damages, $5,000.00 in statutory liquidated damages, and attorneys' fees and costs
 20    in an amount to be determined in a subsequent order. (Doc. 15 at 7). Though all five
 21    Defendants were properly served, none have appeared to defend this action. For the reasons
 22    explained below, the Court awards $10,000.00 in actual and statutory damages, and grants
 23    Plaintiff leave to file a motion for attorneys' fees and costs pursuant to Local Rule
 24    54.2(b)(2) of the Local Rules of Civil Procedure.
 25    I.    FACTUAL BACKGROUND
 26          The following facts are taken from Plaintiffs Complaint. Plaintiff, a citizen of
 27    Arizona, was employed by Defendants beginning on August 16, 2019. (Doc. 1 at 4).
 28    Plaintiff worked at three restaurants owned in common and operated by Defendants Hulen
      Case 3:20-cv-08100-MTM Document 16 Filed 11/10/20 Page 2 of 10



 1   and Padrnos, who are also listed as the principle owners of the various LLC Defendants in
 2   this action. (Id. at 7).
 3           Plaintiff alleges that as a cashier, server, and bartender, Plaintiff was paid at an
 4   hourly rate of $13.00, plus tips. (Id. at 9). Plaintiff further alleges that Defendants, in their
 5   capacity as owners and managers of the restaurants where Plaintiff worked, unlawfully
 6   participated in the employee tip pool, taking tips for themselves. (Id). As illustrative
 7   examples, Plaintiff states that in the pay period between March 16, 2020 and March 29,
 8   2020, Plaintiff worked approximately ninety (90) hours and received a check for $800.00.
 9   (Id). Plaintiff states that he did not receive any tip money for this pay period. (Id). Plaintiff
10   also alleges that Defendant Hulen expressly told Plaintiff that "tips would not be paid" in
11   the future. (Id. at 10). Plaintiffs employment at the restaurants owned by Defendants ended
12   on May 15, 2020. (Doc. 15-1, Ex. A at 3).
13          On April 27, 2020, Plaintiff commenced this action. Plaintiff alleges violations of
14   the FLSA for Defendants' failure to pay all tipped wages owed. (Id. at 11 ). Plaintiff seeks
15   declaratory relief, liquidated damages, compensatory relief, and fees and costs associated
16   with litigating this action. (Id. at 11-12). Plaintiff completed service on all Defendants on
17   May 4, 2020. (See docs. 8-12). On May 27, 2020, after the deadline for Defendants to file
18   a responsive pleading passed, Plaintiff filed an Application for Entry of Default (doc. 13),
19   which the Clerk of Court entered on May 28, 2020. The same day, Plaintiff filed the present
20   Motion for Default Judgment (doc. 15), along with a supporting Affidavit (doc. 15-1 ).
21   II.    JURISDICTION
22          Before the Court may consider Plaintiffs Motion for Default Judgment, the Court
23   must consider whether it may exercise jurisdiction over Plaintiffs claims.
24          1.      Subject-Matter Jurisdiction
25          The Court has subject-matter jurisdiction over Plaintiffs claims. Plaintiff asserts
26   violations of the FLSA, a federal statute. Federal courts may hear claims for unpaid tips
27   and wages under 29 U.S.C. § 216(b). Tijerino v. Stetson Desert Project, LLC, 934 F.3d
28   968, 971-72 (9th Cir. 2019). Accordingly, the Court has subject-matter jurisdiction.


                                                  -2-
      Case 3:20-cv-08100-MTM Document 16 Filed 11/10/20 Page 3 of 10



 1          2.      Personal Jurisdiction
 2          The Court may exercise personal jurisdiction over Defendants. Unless a federal
 3   statute specifies otherwise, a district court applies the long-arm statute of the state in which
 4   it sits. Morrill v. Scott Fin. Corp., 873 F.3d 1136, 1141 (9th Cir. 2017). Arizona's long-
 5   arm statute extends personal jurisdiction "to the maximum extent permitted by the
 6   Constitution of the United States," accordingly personal jurisdiction is proper so long as it
 7   does not offend due process. Patterson v. Home Depot, USA, Inc., 684 F. Supp. 2d 1170,
 8   1175 (D. Ariz. 2010).
 9           A court may exercise personal jurisdiction if a defendant has sufficient "minimum
10   contacts" with the forum state so that subjecting the defendant to its jurisdiction will not
11   "offend tradition conceptions of fair play and substantial justice." Int'! Shoe Co. v.
12   Washington, 326 U.S 310, 316 (1945)(intemal citations omitted). This standard can be met
13   by establishing either general or specific personal jurisdiction.
14          General personal jurisdiction exists where the defendant's contacts with the forum
15   state are "continuous and systematic." Helicopteros Nacionales de Colombia, S.A. v. Hall,
16   466 U.S. 408, 415 (1984). Specific personal jurisdiction exists where a defendant "has
17   purposefully directed his activities at residents of the forum and the litigation results from
18   alleged injuries arise out of or relate to those activities." Burger King Corp. v. Rudzewicz,
19   471 U.S. 462, 472 (1985)(intemal citations omitted).
20          This Court may exercise both general and specific personal jurisdiction over
21   Defendants. The Complaint identifies Defendants as either Arizona corporations or
22   Arizona residents. Additionally, the Complaint alleges the FLSA violations occurred in
23   Defendants' businesses in Flagstaff, Arizona. Accordingly, the Court concludes that all
24   Defendants maintain "continuous and systematic" contacts with this forum, and that the
25   litigation arises out of activities purposefully directed at the forum state. Personal
26   jurisdiction in Arizona is proper.
27          3.     Standing.
28          Plaintiff has standing to bring this suit. Plaintiff must have (1) suffered an injury in


                                                  -3-
      Case 3:20-cv-08100-MTM Document 16 Filed 11/10/20 Page 4 of 10



 1   fact (2) that is fairly traceable to the challenged conduct of the defendant and (3) that is
 2   likely to be redressed by a favorable judicial decision. Spokeo, Inc. v. Robins, 136 S. Ct.
 3   1540, 1547 (2016). Plaintiff alleges that Defendants failed to pay Plaintiff approximately
 4   $1,100.00 in tips that Plaintiff was entitled under the FLSA to receive. (Doc. 1 at 9-10).
 5   Plaintiff seeks a judgment from this Court awarding compensatory and other damages. (Id.
 6   at 11-12). Accordingly, Plaintiff has alleged an injury in fact, fairly traceable to the conduct
 7   of Defendants, that would be redressed by a favorable judicial decision.
 8   III.   MOTION FOR DEFAULT JUDGMENT
 9          Rule 55(b )(2) of the Federal Rules of Civil Procedure permits a court to grant default
10   judgment against a party after the Clerk of Court has issued an Entry of Default pursuant
11   to Fed. R. Civ. P. 55(a). The Court must consider seven factors: (1) the possibility of
12   prejudice to plaintiff; (2) the merits of plaintiffs substantive claim; (3) the sufficiency of
13   the complaint; (4) the sum of money at stake; (5) the possibility of a dispute concerning
14   material facts; (6) whether defendant's default was due to excusable neglect; and (7) the
15   strong policy underlying the Federal Rules of Civil Procedure favoring decisions on the
16   merits. Const. Laborers Trust Funds/or S. Cal. Admin. Co. v. Anzalone Masonry, Inc., 316
17   F. Supp. 3d 1192, 1198 (C.D. Cal. 2018) (citing Eitel v. McCool, 782 F.2d 1470, 1471-72
18   (9th Cir. 1986)). The Court considers these factors in tum:
19          1.     Prejudice to Plaintiff
20          The first Eitel factor weighs in favor of default judgment. Plaintiff will be prejudiced
21   by failure to enter default judgment, as continuation of this action despite Defendants'
22   failure to respond precludes Plaintiffs ability to either obtain relief or litigate this case on
23   the merits.
24          2.     Merits of the Complaint
25          The Court considers the second and third factors together in instances where the
26   defendant has failed to appear at all. When moving for a default judgment, "the well-
27   pleaded factual allegations in the complaint are accepted as true, with the exception that
28   allegations as to the amount of damages must be proved." Anzalone, 316 F. Supp. 3d at


                                                  -4-
      Case 3:20-cv-08100-MTM Document 16 Filed 11/10/20 Page 5 of 10



 1   1198. Under 29 U.S.C. § 203(m)(2)(B), an employer is prohibited from keeping tips
 2   received by employees for any purpose, including to distribute to managers. Norsoph v.
 3   Riverside Resort and Casino, Inc., --- F. Supp. 3d---, ---, 2020 WL 641223 at *15 (D. Nev.
 4   2020). An employer is any individual who "exercises control over the nature and structure
 5   of the employment relationship, or economic control over the relationship." Boucher v.
 6   Shaw, 572 F.3d 1087, 1091 (9th Cir. 2009)(intemal quotations omitted). A manager and
 7   employer can be one and the same under the FLSA. Id. at 1091-92.
 8          Plaintiff has pleaded facts sufficient to state a claim for violations of the FLSA. The
 9   Complaint alleges that Defendant Hulen "supervised and controlled Plaintiff's work
10   schedules or the conditions of Plaintiff's employment," and that Defendant Hulen
11   "determined the rate and method of Plaintiff's payment of wages." (Doc. 1 at 4). Further,
12   Plaintiff alleges that all three restaurants where Plaintiff was employed were "under
13   common control of Defendant Sarah Padmos." (Id. at 6). Finally, Plaintiff states that, under
14   the Ninth Circuit's decision in Torres-Lopez v. May, 111 F.3d 633,640 (9th Cir. 1997), all
15   Defendants in this action are joint employers of Plaintiff, because Defendants Hulen and
16   Padmos are also principals, common managers, and supervisors of the LLC Defendants.
17   (Doc. 1 at 7). Plaintiff has pied facts sufficient to show that all Defendants in this action
18   were "employers" for purposes of the FLSA.
19          Plaintiff has also introduced facts that show Defendants Hulen and Padmos failed
20   to pay Plaintiff tipped wages Plaintiff was entitled to receive. Plaintiff states that Defendant
21   Hulen expressly informed him that "tips would not be paid" and wrote Plaintiff a check for
22   $799.71 instead, well below what Plaintiff alleges he made in the two-week period between
23   March 23, 2020 and April 5, 2020. (Doc. I at 10). Further, Plaintiff alleges that each
24   Defendant "gave consent to, ratified, and authorized the acts of all other Defendants." (Id.
25   at 6). Plaintiff has sufficiently alleged that Defendants failed to pay Plaintiff tipped wages.
26          3.     Amount in Controversy
27          The fourth Eitel factor weighs in favor of entering default judgment. Default
28   judgment is disfavored where the sum of money requested is too large or unreasonable


                                                  -5-
      Case 3:20-cv-08100-MTM Document 16 Filed 11/10/20 Page 6 of 10



 1   when compared to a defendant's conduct. Anzalone, 316 F. Supp. 3d at 1201.
 2           The requested damages in this case are reasonable; Plaintiff alleges Defendants
 3   failed to pay him approximately $5,000.00 in tips over an eight-month period, and that
 4   Plaintiff could generally expect $500.00 to $600.00 in tips in any particular two-week pay
 5   interval. (Doc. 1 at 9-10). A demand for $5,000.00 in compensatory damages for
 6   Defendants' alleged FLSA violation is not unreasonable.
 7          Additionally, the FLSA provides for liquidated damages equal to the amount of
 8   compensatory damages when the violation of the FLSA is "willful," and the FLSA requires
 9   the Court to award attorney's fees when a plaintiff prevails. 29 U.S.C. § 216(b). Were
10   Plaintiff to prevail at a trial on the merits, Plaintiff would receive a liquidated damage
11   amount equal to Plaintiffs compensatory damages award. Therefore, the damages
12   requested by Plaintiff are not unreasonable considering the factual allegations and the
13   statutory provisions.
14          4.      Dispute Over Material Facts
15          The fifth Eitel factor weighs in favor of entering default judgment. The possibility
16   of a dispute regarding material facts is relevant only so far as there are two parties present
17   to dispute those facts. When one party fails to appear to defend an action, there is no dispute
18   of material facts.
19          5.      Excusable Neglect
20          The sixth factor weighs in favor of granting default judgment. The risk of excusable
21   neglect is substantially lessened when a defendant fails to respond after being properly
22   served. Wecosign, Inc. v. lFG Holdings, Inc., 845 F. Supp. 2d 1072, 1082 (C.D. Cal. 2012).
23   Defendants were properly served on May 4, 2020 (see docs. 8-12) and have failed to
24   respond by filing an answer, a motion to dismiss, or some other responsive pleading
25   indicative of intent to contest this action.
26          Additionally, Plaintiff attests that Defendants previously engaged counsel to defend
27   this action but dismissed counsel on May 14, 2020. (Doc. 15 at 5). Plaintiff also attests that
28   Defendant's former counsel stated that "[Defendant Hulen] plans to contact you directly."


                                                    -6-
      Case 3:20-cv-08100-MTM Document 16 Filed 11/10/20 Page 7 of 10



 1   (Id.). This evidence indicates that Defendants actually received the summons and
 2   affirmatively knew they were obligated to appear before this Court but did not do so.
 3   Therefore, this factor strongly supports entry of default judgment against Defendants.
 4          6.     Decisions on the Merits
 5          The final Etiel factor supports entry of default judgment. Though the Federal Rules
 6   of Civil Procedure contain a policy strong favoring deciding cases on the merits, a
 7   judgment on the merits is impractical, if not impossible, where defendants fail to respond
 8   to a plaintiffs complaint. Anzalone, 316 F. Supp. 3d at 1202. Accordingly, the preference
 9   for decisions on the merits does not preclude default judgment.
10          7.     Conclusion
11          After analyzing the Etiel factors, the Court concludes that all seven factors favor a
12   default judgment. Accordingly, the Court grants Plaintiffs motion and enters a default
13   judgment on behalf of Plaintiff.
14   IV.    DAMAGES
15          Having determined that Plaintiff has pled facts sufficient to claim both actual and
16   statutory damages, the Court now considers the appropriate damages award. Even when a
17   party defaults an action for failing to respond to a well-pleaded complaint, the prevailing
18   party is required to produce evidence to support a specific damages award. Anzalone, 316
19   F. Supp. 3d at 1202. A plaintiff need not submit voluminous evidence to support a claim
20   for damages; a declaration or affidavit from the plaintiff describing the factual allegations
21   that support a damages award will suffice. See Vogel v. Rite Aid Corp., 992 F. Supp. 2d
22   998, 1014 (C.D. Cal. 2014).
23          1.     Actual Damages
24          The Court awards $5,000.00 in actual damages. Plaintiff submitted an affidavit
25   asserting that, from August 16, 2019 to May 15, 2020, Plaintiff was deprived of
26   approximately $5,000.00 in tips. (Doc. 15-1, Ex. A at 3). This is consistent with the
27   allegations in the Complaint, where Plaintiff alleges that in a single pay period, Plaintiff
28   was not paid $575.85 in tips. (Doc. 1 at 10).


                                                 -7-
      Case 3:20-cv-08100-MTM Document 16 Filed 11/10/20 Page 8 of 10



 1          The Complaint appears to double-count some of the allegedly withheld tips, as the
 2   two illustrative pay period examples overlap by one week. (Compare doc. 1 at 9, describing
 3   the pay period of"March 16, 2020 through March 29, 2020," with doc. 1 at 10, describing
 4   the pay period of "March 23, 2020 through April 5, 2020.") However, viewing either
 5   example in isolation and considering the approximately 16-1 7 pay periods during which
 6   Plaintiff was an employee of Defendants, Plaintiffs declaration that he is owed $5,000.00
 7   in unpaid tips is not patently unreasonable. The Court concludes that Plaintiff has submitted
 8   sufficient evidence of damages to support an award of$5,000.00 in actual damages.
 9          2.     Statutory Damages
10          The Court awards $5,000.00 in statutory damages. Section 216 of the FLSA
11   provides for "an additional equal amount as liquidated damages" for any violation of the
12   FLSA. 29 U.S.C. 216(b). For most FLSA violations, liquidated damages are mandatory.
13   Ader v. SimonMedimaging Inc., ---F. Supp. 3d---, ---, 2020 WL 3078350 at *13 (D. Ariz.
14   2020). However, Section 260 of the FLSA reads in relevant part that, in any civil action
15   regarding unpaid compensation, "if the employer shows to the satisfaction of the court that
16   the act or omission giving rise to such action was in good faith and that he had reasonable
17   grounds for believing that his act or omission was not a violation of the [FLSA], the court
18   may, in its sound discretion, award no liquidated damages or award any amount thereof."
19   29 U.S.C. § 260.
20          Liquidated damages are warranted. The good faith exception to the presumption of
21   liquidated damages must be proved by the employer, not disproved by the employee.
22   Flores v. City of San Gabriel, 824 F.3d 890, 905 (9th Cir. 2016). In a default judgment
23   where the employer failed to respond, the employer has failed to demonstrate "an honest
24   intention to ascertain and follow the dictates of the Act and that it had reasonable grounds
25   for believing that its conduct complied with the Act." Id. Accordingly, Plaintiff is entitled
26   to $5,000.00 in statutory liquidated damages under the FLSA.
27          3.     Fees and Costs
28          While Plaintiff seeks attorneys' fees and costs associated with litigating this action,


                                                 -8-
      Case 3:20-cv-08100-MTM Document 16 Filed 11/10/20 Page 9 of 10



 1   Plaintiff indicates that a separate motion for attorneys' fees and costs will follow an award
 2   of default judgment. Fees and costs for a prevailing claim for unpaid wages are mandatory
 3   under the FLSA. 29 U.S.C. § 216(b). ("The court in such action shall, in addition to any
 4   judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney's fee to be paid
 5   by the defendant, and costs of the action." Accordingly, the Court defers ruling on an award
 6   of fees and costs pending a proper motion from Plaintiff. Plaintiff may file, no later than
 7   fourteen (14) days from the issuance of this Order, a motion seeking attorneys' fees and
 8   costs that satisfies the requirements ofLRCiv 54.2.
 9   V.     CONCLUSION
10          Plaintiff is entitled to a default judgment for Defendants violation of the FLSA.
11   Because the violation was willful and Defendants did not provide any evidence of good
12   faith, Plaintiff is entitled to full compensatory and statutory damages totaling $10,000.00.
13   Upon entry of this Order, Plaintiff may file a separate motion, with supporting exhibits,
14   seeking attorney's fees and costs.
15          IT IS ORDERED:
16          (1)    Plaintiff's Motion for Default Judgment (doc. 15) is GRANTED.
17          (2)    Defendants shall pay, jointly and severally, $5,000.00 in compensatory
18   damages to Plaintiff.
19          (3)    Defendants shall pay, jointly and severally, $5,000.00 in statutory damages
20   pursuant to 29 U.S.C. § 216(b) to Plaintiff.
21          (4)    Within fourteen (14) days of the issuance of this Order, Plaintiff may file a
22   motion seeking attorney's fees and costs that satisfies the requirements of Rule 54.2 of the
23   Local Rules of Civil Procedure.
24   II
25   II
26   II
27   II
28   II


                                                    -9-
     Case 3:20-cv-08100-MTM Document 16 Filed 11/10/20 Page 10 of 10



 1           (5)   The Clerk of Court is directed to enter judgment accordingly and close this
 2   case.                           ,Jo~,.J.,,,,.
 3           Dated this _!f___ day of-Q:lawe1, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 10 -
